Citation Nr: 0430497	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).

4.  Entitlement to service connection for right eye diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from April 1966 to November 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in October 2003.  A transcript of the hearing 
has been associated with the claims file.  

The issue of entitlement to service connection for diabetic 
retinopathy is inextricably intertwined and part and parcel 
of two issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGSOF FACT

Right eye diabetic retinopathy is due to service-connected 
diabetes mellitus.




CONCLUSION OF LAW

Diabetic retinopathy is proximately due to service-connected 
diabetes mellitus.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any VCAA violation is harmless in light of the grant herein.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  The veteran is service-connected for 
diabetes mellitus and diabetic retinopathy of the left eye.  
Recent VA medical evidence reflects that he has diabetic 
retinopathy in each eye.  Clearly, the retinopathy in each 
eye is due to the already service-connected diabetes mellitus 
and service connection is warranted.


ORDER

Service connection for right eye diabetic retinopathy is 
granted.


REMAND


VA outpatient treatment records, dated in October 2000, note 
the appellant had been able to exercise on the treadmill in 
May 1999 for eight minutes before fatigue.  In October 2000, 
the examiner stated the appellant may need insulin.  Diet 
modification was noted.  A January 2001 treatment record 
reflects that the appellant engaged in many activities, to 
include yoga and meditation.  An April 2001 record notes he 
sprinted and/or walked uphill (45degrees/100 yards) for 
exercise once or twice per week.  The examiner noted that 
diabetic control was not good.  In February 2002, exercise 
tolerance was noted to be good.  The appellant stated that he 
could ambulate about one mile without difficulty.  The record 
notes anticipated improved control of diabetes mellitus with 
the appellant's renewed interest in care.  VA treatment 
records, dated in January 2002, note that his blood sugars 
were not under optimal control.  An insulin drip was 
administered.  The records note no restrictions as to his 
functional status.  In a June 2002 VA outpatient treatment 
record, limited exercise was noted.  Treatment records, dated 
in January 2003, reflect a diagnosis of type II diabetes with 
mild nonproliferative diabetic retinopathy in both eyes.  
Medications were noted to include Glipizide.  

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  In addition to the 
rating criteria, a note accompanying the diagnostic code 
states that compensable complications of diabetes are rated 
separately unless they are part of the criteria used to 
support a total rating, and noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  There is insufficient evidence upon which to make a 
determination as to the evaluation of the appellant's 
diabetes mellitus.  38 C.F.R. § 3.326.  

In regard to the issue of service connection for PTSD, a 
February 2003 VA outpatient treatment record notes childhood 
and Vietnam combat in association with a diagnosis of PTSD.  
The record notes the appellant's reported history of having 
been a medic tasked with body retrieval from 1967 to 1968 
during service in Vietnam.  A September 2003 treatment record 
reflects a history of PTSD related to Vietnam experiences.  

The appellant's DD Form 214 reflects his military 
occupational specialty (MOS) was consistent with dental 
technician.  There are no indicia of combat.  Service records 
reflect he was assigned to the 575th General Dispensary from 
November 3, 1967 to February 8, 1968.  The November 1968 
separation examination report shows that psychiatric 
examination was normal.  His neuropsychiatric state was 
assigned a profile of "1."  On the accompanying medical 
history he denied having or having had frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  

The appellant asserts that on January 30, 1968, during 
service in Vietnam, the unit to which he was assigned was 
attacked by the enemy during the TET Offensive.  Transcript 
at 3-12 (2003).  He stated that he was dispatched to the 
field as a medic to attend the wounded, and saw dead bodies, 
shrapnel wounds to the face, bodies drenched with blood, and 
blood in the bags.  Id. at 5-6.  

VA examiners have entered a diagnosis of PTSD.  The records, 
however, are inadequate in identifying the stressor(s) and 
establishing the basis for the diagnosis of PTSD.  The record 
does not contain an attempt by the AOJ to obtain credible, 
supporting evidence that the claimed in-service stressor(s) 
occurred.  Under these circumstances, the record is not 
adequate.

The Board notes that the September 2003 supplemental 
statement of the case cites the incorrect standard regarding 
diagnosis of PTSD.  The regulatory standard of "clear 
diagnosis" was the standard in effect prior to March 7, 
1997.  See 38 C.F.R. § 3.304(f) (1996).  The appellant filed 
his claim in 2002.  The current regulation requires that a 
diagnosis of PTSD conform to the criteria of the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV).  

The Board notes that the issue of TDIU is inextricably 
intertwined with the issues regarding the evaluation of 
diabetes mellitus and service connection for PTSD and the 
grant of diabetic retinopathy.  As such, review of the TDIU 
claim must be deferred pending further development.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the issues of 
entitlement to service connection for PTSD and the evaluation 
of diabetes mellitus are REMANDED to the AOJ for the 
following development:

1.  The appellant should be afforded a VA 
psychiatric examination to confirm the 
presence of PTSD and identify the 
stressor(s) that is (are) productive of 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should clearly identify the stressors 
that result in PTSD (if present) and the 
manifestations that support the 
diagnosis.

2.  The AOJ should attempt to verify the 
appellant's report of stressor(s) during 
service in Vietnam.  

3.  The appellant should be afforded a VA 
examination to determine the severity of 
his diabetes mellitus and all diabetic 
complications.  The examiner should 
review the claims folder.  All findings 
necessary for rating diabetes and 
complications should be set forth in 
detail.  A complete rationale should 
accompany any opinion provided.  

4.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  The 
current standard pertaining to the 
diagnosis of PTSD should be employed in 
any supplemental statement of the case 
issued.  

5.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, to include evidence that he 
engaged in combat, that evidence must be 
submitted by him.

6.  The AOJ should implement the grant 
of right eye diabetic retinopathy.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



